Citation Nr: 9925672	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disorder.  

2. Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
August 1955, and from September 1957 to February 1959.  

The present appeal arises from a February 1997 rating 
decision in which the RO denied the veteran's claim of 
entitlement to service connection for a bilateral shoulder 
disorder.  In April 1999, the veteran testified before the 
undersigned member of the Board during a Travel Board Hearing 
at the VA regional office (VARO) in Los Angeles.  

REMAND

A review of the claims file reflects that service medical 
records for the veteran's first period of active service in 
the U.S. Air Force were not available for review.  A VA Form 
70-3101-4 (Request For Information), dated in November 1996, 
noted that the records may have possibly been destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
Service medical records associated with the veteran's second 
period of active service in the U.S. Coast Guard, were 
available for review.  In particular, a Report of Medical 
Examination, dated in August 1957, prior to entry, noted the 
veteran's reported history of having dislocated his right 
shoulder while in the U.S. Air Force.  On subsequent clinical 
evaluation, there were no residual sequelae found.  Medical 
records dated in July and August 1958, reflected the 
veteran's treatment for a dislocation of his left shoulder.  
At separation, a Report of Medical Examination, dated in 
January 1959, noted that the veteran had previously 
dislocated his shoulder but, on clinical evaluation, had a 
full range of motion, equal strength, and no disability.  

Thereafter, post-service treatment records from the VA 
medical center (VAMC) at Long Beach, dated from June 1973 to 
February 1998, reflected the veteran's treatment for left 
shoulder pain in October 1992, for which he received a 
lidocaine injection.  The veteran's pain was noted to have 
resolved.  A treatment record, dated in February 1996, noted 
the veteran taking Acetaminophen with Codeine for pain.  A 
June 1997 treatment record revealed a diagnosis of joint 
shoulder pain, for which the veteran was taking Tylenol 3.  A 
radiographic study of the veteran's shoulders in September 
1997, revealed no significant arthritic changes or evidence 
of dislocation or subluxation.  

During his Travel Board Hearing in April 1999, the veteran 
testified that he was treated for shoulder pain at the VAMC 
Long Beach following his discharge from the Air Force in 
1955, and from the Coast Guard in 1959.  He stated that he 
had incurred no further injuries to his shoulders following 
service, and that he had been told by a doctor at the VAMC 
Long Beach that his bilateral shoulder pain was the result of 
bones in each shoulder rubbing together.  

The Board notes that it has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).  This duty 
to assist involves obtaining relevant medical reports and 
examinations, where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 
Vet.App. 461 (1992); Roberts v. Derwinski, 2 Vet.App. 387 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589 (1991); Littke 
v. Derwinski, 1 Vet.App. 90 (1990); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  See also Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993) and Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).  In order for a claim to be well-
grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  

However, if the claimant's application for benefits is 
incomplete, the VA shall notify the claimant of the evidence 
necessary to complete the application.  38 U.S.C.A. § 5103(a) 
(West 1991).  An application is incomplete if the VA is put 
on notice of the likely existence of competent medical 
evidence that would, if true, be relevant to, indeed, 
necessary for, a full and fair adjudication of an appellant's 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In addition, the Board is mindful that, where service medical 
records have been lost, there is a heightened duty to assist 
the veteran in developing the evidence that might support his 
claim.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991); 
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).  This 
heightened duty in a case where service medical records are 
presumed destroyed includes the obligation to search for 
alternate medical records.  Moore v. Derwinski, 1 Vet.App. 
401, 406 (1991).  

The veteran has contended that pain in both his right and 
left shoulders is the result of shoulder separations he 
suffered in service.  Medical evidence reflects that the 
veteran is currently being treated for this pain.  As noted 
above, during his Travel Board Hearing, the veteran testified 
that he received treatment for shoulder pain at the VAMC Long 
Beach immediately following his first and second periods of 
active service.  The claims file does not reflect that the RO 
has attempted to acquire these particular VA medical records.  
Furthermore, it appears the RO has made an attempt to obtain 
the veteran's lost service medical records associated with 
his active duty in the U.S. Air Force, through the Surgeon 
General's Office (SGO), and has additionally attempted to 
obtain treatment records from the Air Force medical facility 
in Laredo, TX.  However, in neither instance has there been a 
reply to the RO's requests.  

Given the unique circumstances in this instance, it appears 
that additional medical records may exist which may support 
the veteran's claim.  The Board is of the opinion that this 
evidence, if it does in fact exist, would be relevant and 
necessary for a full and fair adjudication of the veteran's 
claim.  Thus, under the circumstances of this case, the Board 
is of the opinion that the RO has been put on notice that 
relevant evidence exists, or could be obtained, which, if 
true, would make the appellant's claim "plausible"; and the 
RO failed to assist the veteran pursuant to the provisions of 
38 U.S.C.A. § 5103(a).  Robinette, 8 Vet. App. at 80.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1. The RO should take the appropriate 
steps to secure copies of all of the 
veteran's treatment records from the 
VAMC Long Beach not previously 
obtained, as well as any other VA 
medical records so identified by the 
veteran, and associate them with the 
claims folder.  

2. The RO should contact the veteran to 
determine the names, addresses, and 
dates of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private or VA) who 
provided, if any, additional relevant 
medical treatment for his shoulders 
not already reported to the Board or 
the RO.  

3. The veteran should be asked whether he 
took any physical examinations for 
insurance purposes post-service.  If 
so, the names and addresses of the 
insurance companies and/or the 
physicians who conducted such 
examinations should be specified.  All 
leads should be pursued in order to 
obtain relevant evidence.  Any records 
obtained must be associated with the 
claims folder.  

4. The RO should attempt to obtain any 
available SGO records for the veteran, 
and/or records of treatment from the 
Air Force medical facility in Laredo, 
TX.  Documentation as to the efforts 
undertaken and the results attained 
should be associated with the claims 
folder.  

5. The RO should contact the veteran and 
advise him that he may submit 
alternate evidence to support his 
contentions that the disabilities for 
which he is seeking service connection 
were incurred during his active duty 
service.  This evidence may include 
statements from service medical 
personnel, statements or affidavits 
from former service comrades, 
employment physical examinations, 
letters written during service, etc.  

6. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If the decision remains 
adverse to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto in accordance with 
38 U.S.C.A. § 7105.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, 
if otherwise in order, following 
appropriate appellate procedure.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in Remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










